DETAILED ACTION

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 12: The term “rear body” appears to be a typographical error intended to read “the rear body”
Claim 11, line 13: The term “rear body” appears to be a typographical error intended to read “the rear body”
Claim 20, line 25: The term “rear body” appears to be a typographical error intended to read “the rear body”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zamlinsky (2014/0360076) in view of Dodson (2016/0209155) and further in view of Dextraze et al. (8429844).
In reference to claim 1, Zamlinsky discloses a multi-caliber weapon system, comprising:
a frame body, with a front body portion, and middle body portion, and a rear body portion, and including a plurality of frame flanges, each frame flange being coupled to an interior of the frame body and extending upwardly therefrom (figures 1-7 and 13-17, frame body 24, first frame flange 70; see marked-up figures 3, 14, and 16, below, for second frame flange and front, middle, and rear body portions);
a barrel, removably coupled to the front body portion of the frame body, including a plurality of barrel rings, each barrel ring being disposed around a circumference of the barrel and spaced along a length of the barrel, wherein the barrel rings are disposed on, i.e., in abutment with, the frame flanges (figures 1-17, esp. 3, 14, and 16, barrel 14, first barrel ring 17; see marked-up figures 3, 14, and 16, below, for the second barrel ring on, i.e., abutting, the second frame flange; figure 16 shows the first barrel ring 17 in abutment with the first frame flange 70, which includes element 71);
a chamber removably coupled to the middle body portion of the frame body (see marked-up figure 3 below; also see paragraph 43, “barreled action 11”; a person of ordinary skill in the art would at once envisage that the barreled action 11 includes a firing at a breech end of the barrel 14);
a bolt removably coupled to the rear body portion of the frame body and removably coupled to the chamber (figures 3 and 15-17, and paragraph 43, action 18 includes a bolt; a person of ordinary skill in the art would at once envisage that the bolt of a barreled action, like that disclosed by Zamlinsky, is removable from the remainder of the barreled action).


    PNG
    media_image1.png
    509
    603
    media_image1.png
    Greyscale

Marked-up Figure 14 of Zamlinsky

    PNG
    media_image2.png
    534
    903
    media_image2.png
    Greyscale

Marked-up Figure 16 of Zamlinsky



    PNG
    media_image3.png
    381
    918
    media_image3.png
    Greyscale

Marked-up Figure 3 of Zamlinsky

Thus, Zamlinsky discloses the claimed invention except for (1) the chamber being removably coupled to the barrel and (2) a bolt face, removably coupled to a front bolt portion.
Regarding (1), Dodson teaches that it is known to form a barreled action with a chamber that is removaby coupled to a barrel, in order to allow for interchange of the chamber without replacing the entire barrel, to facilitate change of barrel length without chamber replacement, and to facilitate selective changing of caliber for the action (figure 2, barrel 30, chamber 20, action 14 + 18; paragraphs 10, 11, and 43). Thus, it would have been obvious to a person of ordinary skill in the art to form the barreled action of Zamlinsky with the chamber as removaby coupled to the barrel, in order to allow for interchange of the chamber without replacing the entire barrel, to facilitate change of barrel length without chamber replacement, and to facilitate selective changing of caliber for the action.
Regarding (2), Dextraze teaches that it is known to form a barreled action with a removable bolt face coupled to a front bolt portion, in order to facilitate selective caliber changing for the action. It is noted that a person of ordinary skill in the art would at once recognize that the bolt face must be compatible with the chamber, and thus, changing chambers may require changing bolts. However, the bolt of Dextraze need not be completely replaced, since the bolt face is advantageously interchangeable (figure 4, bolt face 230 is removably coupled to the bolt body 210; bolt face tabs 234 provide locking of the bolt in the chamber, as is well-known). Thus, it would have been obvious to a person of ordinary skill in the art to form the barreled action of Zamlinsky with a removable bolt face coupled to a front bolt portion, in lieu of an integral, non-separable bolt and bolt face, in order to facilitate selective caliber changing for the action.
In reference to claim 3, Zamlinsky in view of Dodson and further in view of Dextraze (the modified Zamlinsky) makes obvious the claimed invention (Zamlinsky: figures 1-3, frame body cover 26).
In reference to claim 4, the modified Zamlinsky makes obvious the claimed invention (Dextraze: figure 4, bolt face tabs 234).
In reference to claim 5, the modified Zamlinsky makes obvious the claimed invention, since Dodson further teaches that a removable chamber, as set forth above, can include a chamber groove (Dodson: figures 2 and 3, chamber grooves 21 or the annular groove connecting elements 21).
In reference to claim 6, the modified Zamlinsky makes obvious the claimed invention (Zamlinsky: figure 3, front frame cover 26, rear frame cover 28).
In reference to claim 8, the modified Zamlinsky makes obvious the claimed invention, as set forth above, except for a plurality of barrels as claimed. However, Dodson further teaches having a plurality of barrels for interchangeable installation based on desired caliber, length, ballistics, etc., in order to provide a multi-caliber weapon with a high degree of versatility (paragraphs 43 and 44). Thus, it would have been obvious to provide the weapon made obvious by the modified Zamlinsky, above, with a plurality of barrels for interchangeable installation based on desired caliber, length, ballistics, etc., in order to provide a multi-caliber weapon with a high degree of versatility.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Zamlinsky further in view of Rheinmetall (DE 1936413 A1).
The modified Zamlinsky makes obvious the claimed invention, including a chamber holder disposed along the middle body portion (Zamlinsky, figure 3 and paragraph 43, a person of ordinary skill in the art would at once envisage that the receiver of action 18 constitutes a chamber holder; the chamber end of a barrel mates to the receiver or action body in a barreled action of the type disclosed by Zamlinsky). However, the modified Zamlinsky fails to make obvious wherein the chamber is disposed within the chamber holder and is removably and slidably coupled to the chamber holder, wherein the chamber includes a 20plurality of teeth disposed along an outside of the chamber and extending outwardly therefrom, and wherein the plurality of teeth are removably and slidably coupled to the chamber holder. However, Rheinmetall teaches that it is known to form a chamber of a barrel such that the chamber is disposed within the chamber holder and is removably and slidably coupled to the chamber holder, with a 20plurality of teeth disposed along an outside of the chamber and extending outwardly therefrom, and wherein the plurality of teeth are removably and slidably coupled to the chamber holder (figures 1, 3, 4, and 5, teeth 9 slide into chamber holder 1, and then element 11 locks the chamber in the chamber holder), in order to provide a quick disconnect configuration between barrel chamber and chamber holder (for quick barrel replacement). Thus, it would have been obvious to a person of ordinary skill in the art to form the chamber of the modified Zamlinsky such that the chamber is disposed within the chamber holder and is removably and slidably coupled to the chamber holder, with a 20plurality of teeth disposed along an outside of the chamber and extending outwardly therefrom, and wherein the plurality of teeth are removably and slidably coupled to the chamber holder, as taught by Rheinmetall, in order to provide a quick disconnect configuration between barrel chamber and chamber holder (for quick barrel replacement).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9 and 11-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 10-19 of prior U.S. Patent No. 11137226. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 11137226. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claim include each and every feature of the application claims. The difference being that the patent claims include an additional feature not recited in the application claims. Thus, the invention of the patent claims is in effect a “species” of the more “generic” invention of the application claims. As such, the invention of the application claims is “anticipated” by the invention of the patent claims; the application are not patentably distinct from the patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Battaglia et al. (2019/0226789), Teetzel et al. (2018/0202736), Devine (2013/0139424), Moore (2006/0037464), Clarkson et al. (2736118), Benton (5410834), Moody (GB 2083598 A), Murbach (2149707), Infantino (3845581), Johnson (WO 2013/058858 A2), and Battaglia et al. (2016/0047611).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641